DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/05/2020.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 08/20/2020.
The Cancellation of Claims 1-187, filed 08/20/2020, are acknowledged and accepted.
Newly submitted Claims 188-207, filed 08/20/2020, are acknowledged and accepted.

Reasons for Allowance

Allowable Subject Matter
Claims 188-207 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system for evaluating test-retest precision using fractional rank precision (FRP) or mean-average precision (MAP) having all the claimed features of applicant's instant invention, specifically including: in claims 188, 202, and 207, receiving a test result of a test for one subject of a plurality of subjects and a retest result of the test for each of the subjects, where the test result and each of the retest results comprises one or more feature spaces, and wherein one of the test result and the retest results is received from the vision test machine; calculating distances from the test result to the retest results; assessing a similarity between the test result and the retest results by ranking the distances in a non-descending order; assessing a rank precision for the subject based on a rank of a distance from the test result to the retest result of the subject; and evaluating a test-retest precision of the test based on the rank precision for the subject, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Padula et al. (2022/0183546) discloses computer readable medium utilizing a vision test and a training module that records and processes a user response and analyzing the results.  Padula does not disclose calculating distances between rest and retest results and assessing a rank precision.  Padula does not qualify as prior art because Padula does not beat the date of the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872